UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-27645 Ivany Nguyen, Inc. (Exact name of small business issuer as specified in its charter) Delaware 88-0258277 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7 Ingram Drive, Suite 128, Toronto, Ontario, Canada M6M 2L7 (Address of principal executive offices) (888) 648-9366 Ext. 2 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:42,206,877 common shares as of November 19, 2010. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Removed and Reserved 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of September 30, 2010 (unaudited) and June 30, 2010; F-2 Statements of Operations for the three months ended September 30, 2010 and 2009 and from inception of current operations through September 30, 2010 (unaudited); F-3 Statements of Stockholders’ Equity as of September 30, 2010 (unaudited); F-4 Statements of Cash Flows for the three months ended September 30, 2010 and 2009 and from inception of current operations through September 30, 2010 (unaudited); F-5 Notes to Financial Statements. These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents IVANY NGUYEN, INC. (An Exploration Stage Company) Balance Sheets ASSETS September 30, June 30, (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock; 10,000,000 shares authorized, at $0.001 par value, none issued or outstanding and outstanding - - Common stock; 200,000,000 shares authorized, at $0.001 par value, 40,056,877 and 39,506,877 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents IVANY NGUYEN, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) From Inception For the Three Months Ended Through September, 30 September 30, REVENUES $
